498 So. 2d 579 (1986)
VILLAS AT CUTLER RIDGE HOMEOWNERS' ASSOCIATION, INC., et al., Petitioners,
v.
Honorable Robert H. NEWMAN, Circuit Court Judge of the Eleventh Judicial Circuit, in and for Dade County, Florida, Respondent.
No. 86-2695.
District Court of Appeal of Florida, Third District.
December 2, 1986.
Simon & Simon and Lauren L. Garner, Miami, for petitioners.
Robert A. Ginsburg, Co. Atty., and Roy Wood, Asst. Co. Atty., for respondent.
Before BARKDULL, HUBBART and NESBITT, JJ.
PER CURIAM.
Having carefully reviewed and considered the petition and the opposing responses, we grant the petition for the writ of mandamus. Florida Rule of Civil Procedure 1.490(c) clearly prohibits reference to a master absent the unanimous agreement of the parties. See Slatcoff v. Dezen, 74 So. 2d 59 (Fla. 1954). Furthermore, mandamus is the proper remedy to compel a trial court to exercise its judicial authority and decide a cause, where there is no valid reason to reserve ruling on the matter. Flagship National Bank v. Testa, 429 So. 2d 69 (Fla. 3d DCA 1983); cf. Harmon v. Germain, 487 So. 2d 71 (Fla. 3d DCA 1986) (trial court may not avoid its judicial responsibility by merely dividing between the parties property which was the subject of an interpleader action). Consequently, although we do not, and indeed cannot, preordain what result the trial court must reach, we direct the court to conduct hearings and to rule upon the petitioner's motion for an emergency temporary injunction.
Mandamus granted.